DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1, 11 and 17 is indicated because the prior art of record fails to disclose or suggest a first embodiment of a laser system having:
a rack with multiple laser modules mounted thereto to drive light through an optical fiber that exits the system; the laser system further having:
 a power distribution module housed within the rack and configured to distribute input electricity through circuit branches coupled to the laser modules, 
the power distribution module further being housed with an enclosure and a first rail and a second rail that are both mounted within the enclosure, wherein the first and second rail are bifurcating of an interior volume of the enclosure thus forming front and back volumes; and 
further wherein a plurality of circuit components are associated with the circuit branches and housed within the enclosure, the plurality of circuit components to include a first component mounted to the first rail and occupying a portion of the front volume, and a second component mounted to the second rail and occupying a portion of the 
Optionally to a second embodiment of the laser system, the rack as disclosed above can include a horizontal cross-member with a bottom rack flange extending vertically and defining a bottom of an opening in the rack; the laser modules being mounted to the rack with optical fiber system as disclosed in above embodiment, the power distribution module having an enclosure disposed in the rack opening with a face of the enclosure including a bottom lip to engage an edge of the bottom rack flange and configured as a fulcrum point over a range thus enabling the enclosure to pivot between a first and a second pivot angle relative to the rack, further the power distribution module has a plurality of electrical cables coupled to the lasers models, the plurality of electrical cables including a service loop having sufficient length to maintain an electrical connection between the laser modules and the distribution module while the bottom lip is in disengagement from the bottom rack flange
Optionally to a third embodiment of the laser system, the laser system having rack and vertically extending flange arrangement of the second embodiment, the laser system further having one or more rails mounted within the enclosure and one or more circuit components associated with each circuit branch housed within the enclosure, wherein each of the components includes a rail-mount by which the component is affixed to the one or more rails; and wherein a plurality of electrical cables provide coupling to the power distribution module with the laser modules.  
Accordingly dependent claims 3-10, 12-13, 15, 16 and 18-20 are allowed.


Conclusion
	Claims 1, 3-13 and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726